DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/01/2022 is acknowledged.
Claims 7, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ress (9726032).
Regarding claim 18
	Ress discloses a compressor (Fig 4) adapted for use in for a gas turbine engine (Abstract), the compressor comprising:
an impeller (162) configured to rotate about an axis (centerline axis 20 of engine 10) to provide compressed air (Col 4 ll. 3-4), a diffuser (166) configured to diffuse the compressed air received from the impeller, a housing (158, 160, 176 all construed as part of the housing), the diffuser including a diffuser body (166) and a locating baffle (192 Fig 5) configured to deform elastically (spring-loaded sealing element 192, Col 4 ll. 54, indicating that baffle 192 is a spring thus can compress and decompress, i.e. deform elastically),
fixing a first end of the locating baffle (first end of baffle 192 being the end that engages with wall 180 of diffuser body 166 in Fig 5) to the diffuser body for movement with the diffuser body (relative motion may occur between wall 180 and 176 as baffle 192 compresses, Col 4 ll. 57-60),
arranging the diffuser circumferentially around the impeller (diffuser 166 arranged around the impeller 162) so that the diffuser body is aligned axially with an outlet of the impeller (outlet of impeller 162 annotated in Fig 4), 
arranging the housing adjacent to the diffuser (housing 158, 160, 176 adjacent to diffuser 166), and 
engaging a second end of the locating baffle (second end of baffle 192 being the end that engages with portion 176 in Fig 5) with a first portion (176) of the housing to bias the diffuser body away from the first portion (baffle/spring 192 being compressed between diffuser body portion 180 and housing portion 176, thus baffle/spring 192 biasing the diffuser body portion 180 away from the housing portion 176  in Fig 5) of the housing and toward a second portion of the housing (baffle 192 urging diffuser body portion 180 away from first portion 176, which is also in the direction toward the second portion 158 Fig 4).

    PNG
    media_image1.png
    1000
    1098
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Mokulys (20160061219).
Regarding claim 1
	Ress discloses a compressor (Fig 4) adapted for use in for a gas turbine engine, the compressor comprising:
an impeller (162) configured to rotate about an axis (centerline axis 20 of engine 10) to provide compressed air (Col 4 ll. 3-4), 
a diffuser (166) arranged circumferentially around the impeller (162) and configured to diffuse the compressed air received from the impeller, the diffuser including a diffuser body (166) aligned axially with an outlet (outlet of impeller 162 annotated in Fig 4) of the impeller to capture the compressed air and a locating baffle (192 Fig 5) fixed with the diffuser body (baffle 192 fixed to diffuser body wall 180 of diffuser body 166) for movement with the diffuser body (relative motion may occur between wall 180 and 176 as baffle 192 compresses, Col 4 ll. 57-60), the diffuser body includes a fore plate (184), an aft plate (180) spaced apart axially from the fore plate to define a flow path (flow path annotated in Fig 4) configured to receive the compressed air from the impeller, 
a housing (158, 160, 176 all construed as part of the housing) arranged circumferentially about the axis and located adjacent the diffuser (166), 
wherein the locating baffle (192) is engaged with a first portion (176 Fig 5) of the housing and urges the diffuser body (180 in Fig 5) away from the first portion (baffle/spring 192 being compressed between diffuser body wall 180 and housing portion 176, thus baffle/spring 192 biasing the diffuser body wall 180 away from the housing portion 176  in Fig 5) of the housing and toward a second portion of the housing (baffle 192 urging diffuser body portion 180 

    PNG
    media_image1.png
    1000
    1098
    media_image1.png
    Greyscale

	Ress is silent on a plurality of vanes that extend between the fore plate and the aft plate to interact with the compressed air flowing through the diffuser body.
However, Mokulys teaches a compressor assembly having an impeller (11 Fig 1) and a diffuser (19, Para 0029), and a plurality of vanes that extend within the flow path (this flow path is the same as the flow path between the fore plate 184 and the aft plate 180 in Ress) to interact with the compressed air flowing through the diffuser body (vanes 23 extending within the flow path 26 to interact with compressed air from impeller 11 through the diffuser body 19).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a plurality of vanes, as suggested and taught by Mokulys, that extend between the fore plate and the aft plate to interact with the compressed air flowing through the diffuser body in Ress, because the vanes act as guide blades to guide the air flow such that vibration excitation in the compressor can be reduced (Para 0017).
Regarding claim 8
	Ress in view of Mokulys discloses the compressor of claim 1.
Ress further discloses wherein the locating baffle is annular and solid (baffle seal 192 is annular and solid, without holes, to prevent compressed air leakage in Fig 4, Col 4 ll. 57-60) to form a gas seal between the diffuser body (wall 180 of diffuser 166) and the first portion (176) of the housing.
Regarding claim 10
	Ress discloses a compressor (Fig 4) adapted for use in for a gas turbine engine, the compressor comprising:
a diffuser (166) arranged circumferentially around an axis (centerline axis 20 of engine 10), the diffuser including a diffuser body (166) and a locating baffle (192 Fig 5), the diffuser body includes a fore plate (184), an aft plate (180) spaced apart axially from the fore plate to define a flow path (flow path annotated in Fig 4), 
a housing (158, 160, 176 all construed as part of the housing) arranged circumferentially about the axis and located adjacent the diffuser (166), 
wherein the locating baffle (192) is configured to deform elastically (spring-loaded sealing element 192, Col 4 ll. 54, indicating that baffle 192 is a spring thus can compress and decompress, i.e. deform elastically) to allow the diffuser body to move relative to the housing (relative motion may occur between wall 180 and 176 as baffle 192 compresses, Col 4 ll. 57-60) and is engaged with a first portion (176 Fig 5) of the housing to bias the diffuser body (180 in Fig 5) away from the first portion (baffle/spring 192 being compressed between diffuser body portion 180 and housing portion 176, thus baffle/spring 192 biasing the diffuser body portion 

    PNG
    media_image1.png
    1000
    1098
    media_image1.png
    Greyscale

	Ress is silent on a plurality of vanes that extend between the fore plate and the aft plate to interact with the compressed air flowing through the diffuser body.
	However, Mokulys teaches a compressor assembly having an impeller (11 Fig 1) and a diffuser (19, Para 0029), and a plurality of vanes that extend within the flow path (this is the same flow that that extends between the fore plate 184 and the aft plate 180 in Ress) to interact 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a plurality of vanes, as suggested and taught by Mokulys, that extend between the fore plate and the aft plate to interact with the compressed air flowing through the diffuser body in Ress, because the vanes act as guide blades to guide the air flow such that vibration excitation in the compressor can be reduced (Para 0017).
Regarding claim 11
	Ress in view of Mokulys discloses the compressor of claim 10.
Ress further discloses wherein the locating baffle includes a curved portion (Fig 5 showing baffle 192 being a rounded W-shaped spring, i.e. curved) that defines a diaphragm (rounded curved W-shape of baffle 192 providing partition between side 186 and side 188, thus interpreted to be a diaphragm) configured to deform elastically (spring-loaded sealing element 192, Col 4 ll. 54, indicating that baffle 192 is a spring thus can compress and decompress, i.e. deform elastically).
Regarding claim 13
	Ress in view of Mokulys discloses the compressor of claim 10.
Ress further discloses wherein the locating baffle is coupled with the first portion (baffle 192 coupled with first portion 176 in Fig 5) of the housing for movement with the first portion of the housing (relative motion may occur between wall 180 and 176 as baffle 192 compresses, Col 4 ll. 57-60).

Claim(s) 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ress in view of Mokulys, as applied to claim 1 and 10 above, and further in view of Halling (20100181734).
Regarding claim 2
	Ress in view of Mokulys discloses the compressor of claim 1.
Ress further discloses wherein the locating baffle forms a diaphragm spring feature (Fig 5 showing baffle 192 being a rounded W-shaped spring providing partition between side 186 and side 188, interpreted to be a diaphragm) configured to deform elastically (spring-loaded sealing element 192, Col 4 ll. 54, indicating that baffle 192 is a spring thus can compress and decompress, i.e. deform elastically) to allow the diffuser body to move relative to the first portion of the housing and the second portion of the housing (relative motion may occur between wall 180 and 176 as baffle 192 compresses, Col 4 ll. 57-60) during use of the compressor.
Ress in view of Mokulys is silent on the locating baffle comprises sheet metal.
However, Halling teaches a flexible W-shaped seal ring (10 Fig 8), construed as a locating baffle which is the same as the locating baffle 192 in Ress, but made of a single-ply sheet metal (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the locating baffle being a spring in Ress from a sheet metal material, as suggested and taught by Halling, because all the claimed elements were known in the prior art (locating baffle being a spring seal and sheet metal) and one skilled in the art could have combined the elements as claimed by known methods (forming a spring seal using sheet metal) with no change in their respective functions (provide sealing to prevent air leakage when the spring/baffle is compressed), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 3
	Ress in view of Mokulys and Halling discloses the compressor of claim 2.
Ress further discloses wherein the locating baffle (192 Fig 5) is coupled with the first portion (176) of the housing for movement with the first portion of the housing and movement of the locating baffle is physically limited axially (flange 190 of housing portion 176 limits baffle 192 to move axially) and radially (top flange of housing portion 176 limits baffle 192 to move radially) by the housing.
Regarding claim 12
	Ress in view of Mokulys discloses the compressor of claim 11.
Ress further discloses wherein the locating baffle includes a curved portion (Fig 5 showing baffle 192 being a rounded W-shaped spring, i.e. curved).
Ress in view of Mokulys is silent on the curved portion comprises sheet metal.
However, Halling teaches a flexible W-shaped seal ring (10 Fig 8), construed as a locating baffle which is the same as the locating baffle 192 in Ress, but made of a single-ply sheet metal (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the locating baffle being a spring in Ress from a sheet metal material, as suggested and taught by Halling, because all the claimed elements were known in the prior art (locating baffle being a spring seal and sheet metal) and one skilled in the art could have combined the elements as claimed by known methods (forming a spring seal using sheet metal) with no change in their respective functions (provide sealing to prevent air leakage when the spring/baffle is compressed), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Allowable Subject Matter
Claim(s) 4-6, 9, 14-15, 17 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
i.	In claims 4 and 15, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the compressor comprising, among other features, a diffuser such that movement of the diffuser is limited axially and radially by the housing without the diffuser being coupled directly with the housing.
In claims 5 and 17, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the compressor comprising, among other features, the first portion of the housing comprises an outer case arranged circumferentially around the impeller, because Ress teaches the first portion 176 being aft of the impeller 162 and not circumferentially around the impeller 162.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the compressor comprising, among other features, the diffuser because Ress teaches an elbow 170 engaged with the second portion 176 of the housing, the elbow 170 is not a seal.
In claims 6 and 19, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the compressor comprising, among other features, the locating baffle extends forward away from the diffuser body and is fastened with the outer case.
In claim 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, the compressor comprising, among other features, a housing, wherein the locating baffle is fastened between the fore outer case and the aft outer case of the first portion of the housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ivakitch (20080069690) teaches an impeller (50 Fig 2, Para 0014) configured to rotate about an axis (centerline axis of gas turbine in Fig 1) to provide compressed air, a diffuser (80, Para 0018).
Renard (20130202428) teaches an impeller (impeller 20, Para 0035) configured to rotate about an axis (X’X in Fig 1) to provide compressed air, a diffuser (diffuser 19, Para 0035)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741